Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 12/30/2021. Claim 1 is amended; and claims 1-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment to the specification to correct a typographical error is acknowledged and entered by the Examiner.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/285,761. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to resin compositions comprising a polyarylene sulfide having 0.4 to 0.7 of α in Mark-Houwink, number average molecular weight of 5000 to 50,000, 0C, a glass fiber surface treated with silane containing an epoxy, amino silane groups, and having an average diameter of 6 to 15 microns and an average length of 2 to 5 mm, and a compatibilizer.  
		Copending claims are silent with respect to the process of preparing polyarylene sulfide.
		However, present claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/025190 A1) in view of Yoshino et al (JP 2009-203472 A).
It is noted that WO 2014/025190 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Lee et al (US 2015/0197605 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  Additionally, Yoshino et al is in Japanese.  A copy of the machine translation of Yoshino et al into English was provided with office action 
Regarding claim 1, Lee et al disclose polyarylene sulfide having improved miscibility with other polymeric materials or fillers (abstract).  See examples, wherein polyarylene sulfide is compounded with glass fiber (paragraph 0092).  The polyarylene sulfide is prepared by melt mixing p-diiodobenzene (i.e. reads on diiodoaromatic compound comprising para-diiodobenzene in present claim 1) and sulfur (i.e. reads on sulfur element in present claim 1) in the presence of 1,3-diiodo-4-nitrobenzene as an initiator (paragraph 0055) which reads on melt polymerization in present claim 1.  
Lee et al are silent with respect to further reactant species, branch ratio α in Mark-Houwink, and compatibilzer.
However, regarding further reactant species, Lee et al in the general disclosure teach that the diiodoaromatic compound may be one or more compounds selected from diiodobenzene and various isomers depending on the position of iodine atoms (paragraph 0034).  It is noted that the isomers of diiodobenzene include p-diiodobenzene, m-diiodobenzene and o-diiodobenzene.  Therefore, in light of the teachings in general disclosure of Lee et al, it would have been obvious to one skilled in art prior to the filing of present application to include a combination of any of the isomers of diiodobenzene such as m-diiodobenzene (i.e. reads on reactant meta-diiodobenzene in present claim 1) and p-diiodobenzene, in the polymerization process of preparing polyarylene sulfide, absent evidence to the contrary.
Regarding branch ratio α in Mark-Houwink, Lee et al teach that polymerization was conducted by carrying out temperature rising and pressure reducing steps from the initial reaction condition of 2200C and 350 torr to the final temperature of 3000C and pressure of 1 torr or less. When the polymerization reaction proceeded to 80%, dithiobisbenzothiazole, a polymerization inhibitor was added and reaction was carried 
Regarding compatibilizer, Lee et al teach that polyarylene sulfide may show good compatibility with various thermoplastic resins, such as polyamide based resins (paragraph 0025).  Additionally, Yoshino et al teach that when the recrystallization peak temperature of polyarylene sulfide resin is higher, the compatibility with polyamide becomes better (paragraph 0019).  Epoxysilane compound is used to further enhance the recrystallization peak temperature of polyarylene sulfide resin (paragraphs 0066-0067).  Therefore, in light of the teachings in Yoshino et al and given that Lee et al is open to the inclusion of polyamide based resins, it would have been obvious to one skilled in art prior to the filing of present application, to include the epoxysilane compound, of Yoshino et al, in the polyarylene sulfide resin composition, of Lee et al, for improving compatibility of polyarylene sulfide resin with other thermoplastic resins, such as polyamide.
Regarding claim 2, see example 1 (Table 1), of Lee et al, wherein the number average molecular weight of polyarylene sulfide is 17,667.
Regarding claim 3, see example 1 (Table 1), of Lee et al, wherein the melt viscosity of polyarylene sulfide is 2,940 Poise and measured at 3000C (paragraph 0080).
Regarding claims 4, glass fiber used in examples, in Yoshino et al, has diameter of 10 microns and length of 3 mm (paragraph 0107).
Regarding claims 6 and 7, Yoshino et al teach that when the recrystallization peak temperature of polyarylene sulfide resin is higher, the compatibility with polyamide becomes better (paragraph 0019).  Epoxysilane compound is used to further enhance the recrystallization peak temperature of polyarylene sulfide resin (paragraphs 0066-0067).
Regarding claim 8, the composition, of Lee et al, comprises 60 parts by weight of polyarylene sulfide resin and 40 parts by weight of glass fiber (paragraph 0092).  Additionally, see examples (Table 1), in Yoshino et al, wherein polyarylene sulfide resin, glass fiber, and epsoxysilane (i.e. Si-1) are used in amounts of 40.3% by weight, 40% by weight and 0.5% by weight, respectively (paragraphs 0107-0108).  
Regarding claim 9, Lee et al teach that the shaped articles may be injection molded (paragraph 0047).  Given that polyarylene resin composition, of Lee et al, in view of Yoshino et al, comprises substantially similar components, as in present invention, and may be injection molded, one skilled in art prior to the filing of present application, would have a reasonable basis to expect the injection molded specimen of polyarylene resin composition, of Lee et al in view of Yoshino et al, to exhibit molding shrinkage ratio of 0.9 to 1.0, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 10 and 11, Lee et al teach that shaped articles may be injection molded and used in electric and electronic parts (paragraphs 0047 and 0049).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/025190) in view of Yoshino et al (JP 2009-203472 A) and Han et al (CN 101864169 A).
The discussion with respect to Lee et al and Yoshino et al in paragraph 7 above is incorporated here by reference.
Lee et al and Yoshino et al are silent with respect to glass fiber surface treated with silane having an epoxy group and/or amino group.
However, Yoshino et al in the general disclosure teach that fibrous reinforcing material may be subjected to surface treatment with a surface treatment agent such as a silane coupling agent (paragraph 0077).  Additionally, Han et al teach a composition obtained by compounding polyphenylene sulfide resin and glass fiber whose surface is treated by impregnating compound such as silane coupling agent.  The silane coupling agent is an organic silicon compound modified by amino or epoxy groups.  The composition has excellent mechanical property and temperature resistance (abstract).  Therefore, in light of the teachings in Han et al and given that Yoshino et al contemplate treating the fibrous reinforcing material with a silane coupling agent, it would have been obvious to one skilled in art prior to the filing of present application, to surface treat the glass fiber, of Lee et al in view of Yoshino et al, with a silane coupling agent having epoxy and/or amino group, for above mentioned advantages.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/025190 A1) in view of Luo et al (US 2013/0158212 A1) and Yoshino et al (JP 2009-203472 A).
It is noted that WO 2014/025190 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Lee et al (US 2015/0197605 A1) is referred to in the body of the rejection below.  All column and line 
Regarding claim 1, Lee et al disclose polyarylene sulfide having improved miscibility with other polymeric materials or fillers (abstract).  See examples, wherein polyarylene sulfide is compounded with glass fiber (paragraph 0092).  The polyarylene sulfide is prepared by melt mixing p-diiodobenzene (i.e. reads on diiodoaromatic compound comprising para-diiodobenzene in present claim 1) and sulfur (i.e. reads on sulfur element in present claim 1) in the presence of 1,3-diiodo-4-nitrobenzene as an initiator (paragraph 0055) which reads on melt polymerization in present claim 1.  
Lee et al are silent with respect to further reactant species, branch ratio α in Mark-Houwink, and compatibilzer.
However, regarding further reactant species, Lee et al in the general disclosure teach that the diiodoaromatic compound may be one or more compounds selected from diiodobenzene and various isomers depending on position of iodine atoms (paragraph 0034).  Additionally, Luo et al teach a thermoplastic composition comprising polyarylene sulfide (abstract).  Synthetic techniques in making polyarylene sulfide are generally known in the art.  The dihaloaromatic compound can be without limitation an o-dihalobenzene, m-dhalobenzene, p-dihalobenzene and the halogen atom can be fluorine, chlorine, bromine or iodine (paragraphs 0030-0031).  Semi-linear polyarylene sulfides may have a crosslinking structure or a branched structure by including one or more monomers such as polyhaloaromatic compounds having two or more halogen substituents per molecule which can be used in preparing branched polymers.  Examples of some polyhaloaromatic compounds having more than two halogen atoms include 1,2,4-triiodobenzene (paragraph 0037).  Therefore, in light of the teachings in 
Regarding branch ratio α in Mark-Houwink, Lee et al teach that polymerization was conducted by carrying out temperature rising and pressure reducing steps from the initial reaction condition of 2200C and 350 torr to the final temperature of 3000C and pressure of 1 torr or less. When the polymerization reaction proceeded to 80%, dithiobisbenzothiazole, a polymerization inhibitor was added and reaction was carried out for 1 hour (paragraph 0055).  See example 1 (Table 1), wherein the number average molecular weight of polyarylene sulfide is about 17,000.  Therefore, given that polyarylene sulfide, of Lee et al in view of Luo et al, is prepared by a substantially similar process as in present application (bridging paragraph, pages 9-10 of present application), exhibits similar number average molecular weight and Mark-Houwink equation represents a relationship between molecular weight and intrinsic viscosity, one skilled in art prior to the filing of present application would have a reasonable basis to expect the branch ratio α in Mark-Houwink, of the polyarylene sulfide, of Lee et al in view of Luo et al, to fall within the presently claimed range of 0.4 to 0.7, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977)
Regarding compatibilizer, Lee et al teach that polyarylene sulfide may show good compatibility with various thermoplastic resins, such as polyamide based resins (paragraph 0025).  Additionally, Yoshino et al teach that when the recrystallization peak temperature of polyarylene sulfide resin is higher, the compatibility with polyamide becomes better (paragraph 0019).  Epoxysilane compound is used to further enhance the recrystallization peak temperature of polyarylene sulfide resin (paragraphs 0066-
Regarding claim 2, see example 1 (Table 1), of Lee et al, wherein the number average molecular weight of polyarylene sulfide is 17,667.
Regarding claim 3, see example 1 (Table 1), of Lee et al, wherein the melt viscosity of polyarylene sulfide is 2,940 Poise and measured at 3000C (paragraph 0080).
Regarding claims 4, glass fiber used in examples, in Yoshino et al, has diameter of 10 microns and length of 3 mm (paragraph 0107).
Regarding claims 6 and 7, Yoshino et al teach that when the recrystallization peak temperature of polyarylene sulfide resin is higher, the compatibility with polyamide becomes better (paragraph 0019).  Epoxysilane compound is used to further enhance the recrystallization peak temperature of polyarylene sulfide resin (paragraphs 0066-0067).
Regarding claim 8, the composition, of Lee et al, comprises 60 parts by weight of polyarylene sulfide resin and 40 parts by weight of glass fiber (paragraph 0092).  Additionally, see examples (Table 1), in Yoshino et al, wherein polyarylene sulfide resin, glass fiber, and epsoxysilane (i.e. Si-1) are used in amounts of 40.3% by weight, 40% by weight and 0.5% by weight, respectively (paragraphs 0107-0108).  
Regarding claim 9, Lee et al teach that the shaped articles may be injection molded (paragraph 0047).  Given that polyarylene resin composition, of Lee et al in view of Luo et al and Yoshino et al, comprises substantially similar components, as in present invention, and may be injection molded, one skilled in art prior to the filing of present 
Regarding claims 10 and 11, Lee et al teach that shaped articles may be injection molded and used in electric and electronic parts (paragraphs 0047 and 0049).

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 9/2/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
		While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 11 below).

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that test results of comparative example 1 employing p-diiodobenzene and test results of example 2-5 employing p-diiodobenzene in combination with m-diiodobenzene and/or triiodobenzene show that PPS 2-5 falling in the instant claims exhibited excellent toughness, ductility and dimensional stability.  These unexpected results are not suggested or predicted based on the teachings in Lee, Yoshino and Luo et al either independently or in combination.
		In response, in examples 1-5, tensile strength is in the range of 1730 to 1950 kgf/cm2, tensile % elongation is in the range of 1.6 to 2.0, fracture toughness is in the 2, dimensional stability is in the range of 0.93 to 0.97 and flow length is in the range of 100 to 110 mm.  The corresponding values for tensile strength (1940 kgf/cm2), tensile % elongation (2.1), fracture toughness (1.72), un-notched tensile strength (50 kJ/m2), dimensional stability (0.94), and flow length (86 mm) in comparative example 1 either fall within the range or are better than the inventive examples or are very close to those in inventive examples.  Hence, applicant arguments with respect to showing of unexpected results is not convincing.  Even if there is a showing of unexpected results, the showing is not commensurate with scope of present claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764